In an action to recover damages for defamation and wrongful interference with business relations, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered July 31, 1996, which granted the motion of the defendants Deloitte & Touche, L. L. P. and Stephen J. Chad to dismiss the complaint insofar as asserted against them for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
*542The Supreme Court properly dismissed the plaintiffs’ first cause of action alleging defamation insofar as asserted against the defendants Deloitte & Touche, L. L. P. and Stephen Chad (hereinafter the Deloitte defendants), as the complaint is devoid of any specific false statements allegedly made by the Deloitte defendants. Similarly, the plaintiffs’ cause of action based on wrongful interference with business relations was properly dismissed, since there was no allegation in the complaint that the Deloitte defendants wrongfully interfered with any business relationship in which the plaintiffs were involved.
We have considered the plaintiffs’ remaining contentions and find them to be without merit. Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.